STOBY, Circuit Justice,
in summing up to the jury, said: The case turns upon a question of fact, dependent upon the true inter-pretation of the tariff law of 1832. If gunny •cloths, or gunny bags, were at or before the passage of the tariff act of 1832, known or denominated by merchants, or in commercial trade, or business, as “cotton bagging,” then the collector has acted rightly in demanding the duties. But if gunny cloth or gunny bags were at and before that period always /known by merchants, or in commercial •trade, or business, by a distinct name, and-were never known by the denomination of “cotton bagging,” then they are not liable to the payment of duties under the act of 1832, as cotton bagging. The tariff laws are to be construed according to the commercial .sense of the terms used in them. If this were not so, they would operate, as a fraud upon the people, and upon the merchants, who are guided by them in their business. The language of merchants is looked to in the construction of commercial laws and •commercial contracts. The government must show, that gunny doth was known as “cotton bagging” in 1832, and had, at that time, acquired this appellation. Congress are not presumed to tax an article under a denomination, which it never bore; much less, if the article has always borne another distinct name. In the present case, if the evidence is believed, not only before and up to the passage of the act of 1832, but long after-wards, gunny cloths and gunny bags were always known by a distinct name and denomination, and never by the name of “cotton bagging.” They never had been used or applied to the purposes of cotton bagging; but they were wholly used for other and different purposes; and they have been used for cotton bagging only within three or four years last past. If this evidence be true, and be believed by the jury, then the case is made out for the plaintiff. In articles of promiscuous use, the mere fact, that a particular article is now used for a new purpose, to which it has never before been applied, will not alone change, its character, or make it liable to a different duty from that, which it was before liable to. Verdict for the plaintiff.